Citation Nr: 1423030	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for major depressive disorder. 

2.  Entitlement to an effective date earlier than December 4, 2009 for service connection for major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1986 to May 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection for major depressive disorder and assigned an initial rating of 10 percent, effective December 4, 2009.   

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.    

In December 2009, the RO received the Veteran's claim for service connection for "Gulf War Syndrome."  In correspondence in January 2010, the Veteran clarified the claim as one for service connection for an undiagnosed illness associated with his service in Southwest Asia.  He referred to symptoms of a skin rash, memory loss, concentration problems, participation in experimental medicine program, and miscarriage of a child with deformities.  The RO favorably adjudicated the issue of service connection for a skin rash, but in correspondence in May 2010 notified the Veteran that no other action would be taken on his claim based on the other enumerated symptoms.  The Veteran disagreed with this determination in correspondence in July 2010.  The Board finds that the Veteran's claim is reasonably interpreted as a claim for compensation under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317(2013) for a qualifying chronic disability including an undiagnosed illness.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board has no jurisdiction but refers the claim to the AOJ for further action.  


FINDINGS OF FACT

1.   For the entire period of time covered by this appeal, the Veteran's major depressive disorder manifested as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, controlled by continuous medication with symptoms such as moodiness, occasional nightmares, intrusive thoughts, difficulty sleeping, mild short term memory loss, but with no interference in full time work as a law enforcement officer and no impairment of social and family relationships. 

2.  A December 2007 rating decision that declined to reopen a claim for service connection for PTSD is final. 

3.  The first communication from the Veteran to petition to reopen the claim for service connection for PTSD was received by the RO on December 4, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for major depressive disorder are not met at any time during the period covered by this appeal. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130 (2013). 

2.  The criteria for an effective date earlier than December 4, 2009 for service connection for major depressive disorder are not met.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.1, 3.155, 3.400(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA outpatient treatment records, and the reports of VA examinations in December 1993 and June 2010.  These examinations are adequate as they involved a review of the service and post-service records, an interview with the Veteran with considerations of his lay statements and symptoms, and the results of a thorough mental health examination with observations and opinions applicable to the rating criteria.  The Veteran has not identified any relevant private medical care.  Although he disagreed with the initial assigned rating, he has not reported an increase in severity of his disability since the June 2010 examination.  Thus, the Board finds that no additional RO action to further develop the record is warranted and that VA's duties to notify and assist the Veteran have been accomplished. 

The Veteran served in the U.S. Marine Corps as a rifleman and warehouseman.  The Veteran was deployed for duty in the Philippine Islands and Southwest Asia and awarded the Combat Action Ribbon.  He contends that his major depressive disorder warrants a higher initial rating and an earlier effective date.   

Initial Rating for Major Depressive Disorder

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

When a psychiatric disorder has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating is warranted. 

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder. See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996). GAF scores ranging from 71 to 80 reflect transient or expectable reaction to psychosocial stressor and impose no more than slight impairment in social and occupational functioning.  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). DSM-IV at 47. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment. The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity. 38 C.F.R. §§ 4.126, 4.130.

Service treatment records are silent for any symptoms, diagnoses, or treatment for an acquired psychiatric disorder.  The Veteran received an honorable medical discharge because of an orthopedic disability.  

The RO received the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) in July 1993.  In a December 1993 mental health examination, a VA physician noted the Veteran's reports of an inability to relax, difficulty sleeping, and hypervigilance.  The Veteran reported at least one hostile confrontation in military service without actual exchange of fire and shipboard operations in the vicinity of mines but with no detonations.  The physician noted that the Veteran was overly concerned with his symptoms and that the events were not unusually frightening or traumatic to him.  The psychiatrist noted no evidence of psychiatric manifestations and diagnosed no psychiatric disorder.  

In March 1994, the RO denied service connection for PTSD.  The Veteran expressed timely disagreement in April 1994.  Contrary to the Veteran's representative's assertion in a March 2014 brief that no action was taken, the RO issued a statement of the case in June 1994 with instructions on how to perfect an appeal.  No response from the Veteran was received.  

In June 2007, the Veteran submitted a claim for service connection for PTSD and denied having ever filed a previous claim.  The RO obtained another package of service personnel and treatment records that were duplicates of those already considered.  The Veteran provided no new and material evidence including any evidence of the onset of symptoms, treatment, or diagnosis of a current psychiatric disorder.  The RO declined to reopen the claim and notified the Veteran in December 2007.  

The RO received the Veteran's petition to reopen the claim on December 4, 2009.  
The Veteran began receiving VA outpatient care in October 2009 and underwent an initial assessment in November 2009.  A staff physician noted the Veteran's reports of an armed confrontation with another group in the Philippines, shipboard operations in a suspected mine field, and an unopposed amphibious assault with no exchange of fire.  The Veteran reported feelings of depression with sleep disturbances, fluctuating energy level and appetite, and poor concentration.  He reported nightmares every two weeks involving a confrontation with enemy soldiers.  He reported hypervigilance and a lack of trust in others but explained that those symptoms were actually beneficial for him in carrying out his duties as a Deputy U.S. Marshall.  He reported that he had worked as a Marshall for three years with no difficulties at work and that he was married with two children with no difficulties with family life and a good support network.  The physician found that the Veteran did experience anxiety and depression suggestive of PTSD but that additional assessment of two of the diagnostic elements was necessary.  

The Veteran participated in periodic individual therapy at a VA clinic.  A VA psychologist concurred that a diagnosis of PTSD was not warranted and that the focus of the therapy was the Veteran's depressed mood.  By December 2009, the Veteran reported that he was "more mellow" and less irritable while taking anti-depressive medication.  He denied any nightmares, flashbacks, or panic attacks and that he was doing "fine" in his work as a U.S. Marshall.  The psychologist assigned a GAF score of 76.  The course of therapy continued to at least April 2010 when he reported short panic attacks associated with agoraphobia.  However, he reported that he was able to continue full time work.  

In June 2010, a VA psychologist noted a review of the claims file and summarized the Veteran's symptoms and course of therapy from November 2009 to January 2010.  The Veteran reported that his depression started in the 1990s and that his spouse found him to be moody and standoffish.  The Veteran reported that he had a good marriage, strong family support, and socialized with friends regularly despite the occasional moodiness.  He again noted that his reluctance to trust others was an asset in his job.  He reported difficulty getting adequate rest and occasional nightmares of events in service, although the psychologist found that the events did not meet the diagnostic criteria for PTSD.  The Veteran did not report panic attacks or agoraphobia.  Rather, the Veteran reported that he had some mild short term memory difficulties and he had to write things down, but he was able to perform all his occupational duties including firing his weapon on a range.  The psychologist diagnosed recurrent, mild, major depression with depressed mood, sleep problems, low self-esteem, and diminished ability to think or concentrate.  The psychologist assigned a GAF score of 71 and found that the disorder did likely begin in service in the early 1990s and was caused by events in service because there were no other family or work problems to account for a long-standing low level depression.  

In July 2010, the RO granted service connection and a ten percent rating for major depressive disorder, effective December 4, 2009, the date of receipt of the Veteran's petition to reopen the claim for service connection. 

In a September 2010 notice of disagreement and a February 2011 substantive appeal, the Veteran noted that he was seeking a 30 percent rating with an effective date of August 2006.  He noted that the VA examiner incorrectly blamed his marriage and not his military service for the disorder and that there was no lapse in his filings for service connection since he reopened his claim in August 2006.   

Although the last VA examination of record is dated almost four years ago, there is no indication in the record that the Veteran's disability has worsened since such time.  Specifically, he has not asserted, and the evidence does not suggest, that his depressed mood, social, or occupational function has increased in severity.  He did not report resuming mental health care at VA or with a private provider.  Accordingly, the Board finds that additional examination is not required.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed.Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  As there is no evidence that the level of the disability has worsened, the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  

The Veteran is both competent and credible in his reports of his observable symptoms, family and social relationships, and effectiveness in his work as a law enforcement officer.  His reports were accepted without challenge by examiners and considered in the examiners findings and diagnoses.  Contrary to his assertions, the examiners did attribute his disorder to military service.  However, at issue is the severity of his social and occupational impairment imposed by the depressive disorder.  The Veteran did report occasional panic attacks and agoraphobia in therapy in April 2010, but he did not report these experiences to the examiner in June 2010.  The Board places somewhat less probative weight on this lay statement as an indicator of a persistent manifestation because it was noted on only one occasion, not repeated in a compensation and pension examination, and is not consistent with the Veteran's satisfactory performance as a law enforcement officer

The Board finds that a rating in excess of 10 percent for major depressive disorder is not warranted at any time during the period covered by this appeal.  The Veteran's depressive disorder is manifested by occupational and social impairment due to mild or transient symptoms such as moodiness, sleep difficulties, hypervigilance, lack of trust in others, and some concentration deficits with the use of anti-depressive medication.  Examiners and the therapist found these symptoms to be mild and intermittent.  Although some aspects of his work as a U.S. Marshall stimulated recurrent thoughts of his military experiences, the Veteran reported that he had no difficulties accomplishing all his occupational duties and actually found some symptoms such as hypervigilance and lack of trust good qualities for his law enforcement work.  The Veteran reported socializing with friends, a good marriage, strong family support, and good response from the use of medication.  His overall level of function is consistent with the assigned GAF scores in the 70s.  

Examiners have noted some symptoms that characterize a 30 percent rating such as 
depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  However, the Veteran acknowledges that these manifestations do not impose a decrease in work efficiency, intermittent periods of inability to perform occupational tasks, or impair his social and family relationships.  His overall level of function is consistent with the GAF scores in the 70s that were assigned by the June 2010 examiner and his attending therapists.  Despite the presence of some features suggested in the 30 percent rating, the Board finds that the overall level of impairment is best assessed at the 10 percent level.  The Board places greatest weight on his own assessment of a strong marriage and his ability to perform full time work as a U.S. Marshall, a demanding and inherently stressful occupation.  None of the manifestations suggested as representative of a level of impairment contemplated by a 50 percent rating or higher were reported by the Veteran or noted by clinicians.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1). The Veteran has not presented any evidence that his particular service-connected major depressive disorder results in a unique disability that is not addressed by the rating criteria that contemplates the nature and degree of all the symptoms that are manifested in his case and on the impact of those symptoms on his occupational and social capacity and the activities of daily living. Thus, there is no basis for referral of the case for consideration of an extra-schedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).  

While taking into account the lay and clinical reports and opinions, the Board also weighed the evidence of the non-medical and consistent facts relevant to the degree of social and especially occupational impairment. As the preponderance of the evidence is against the claims for increased staged ratings for PTSD, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for Service Connection

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits." 
38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims -- formal and informal -- for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

As noted above, the Veteran submitted a claim for service connection for PTSD in July 1993, the RO denied service connection in March 1994.  Although the Veteran expressed timely disagreement and received a statement of the case in June 1994, he did not perfect an appeal or submit new and material evidence within one year of the rating decision.  Therefore, the March 1994 RO decision was final.  38 U.S.C. § 7105 (1994); 38 C.F.R. §§ 3.156, 20.201, 20.202 (1993).  

No communication was received from the Veteran until he submitted a new claim for service connection for PTSD received in June 2007.  In December 2007, the RO declined to reopen the claim because new and material evidence had not been received relevant to a mental health disorder.  The RO informed the Veteran and his representative in writing the same month.  The Veteran did not express timely disagreement or submit new and material evidence, and the decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201, 20.202 (2006).    No further communication was received from the Veteran until his petition to reopen the claim was received on December 4, 2009.  

Although the Veteran asserted in a September 2010 statement that he petitioned to reopen his claim for service connection for PTSD in August 2006 and pursued it continuously since then, this is contrary to the record.  The Veteran also contends that an earlier date is warranted because his symptoms of depression began in the 1990s.  
 
However, the assignment of an effective date is a matter of law.  Here, as there are no formal or informal claims of record from the date of the final decision in December 2007, the effective date for service connection for major depressive disorder is appropriately established as December 4, 2009, the date of receipt of his petition to reopen the claim.  

      (CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for major depressive disorder is denied.  

An effective date for service connection for major depressive disorder earlier than December 4, 2009 is denied. 



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


